Case 2:20-cr-00008-JRG-RSP Document 21 Filed 12/08/20 Page 1 of 2 PageID #: 76




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
 v.                                             §     CASE NO. 2:20-CR-0008 JRG-RSP
                                                §
 TONY GOSS                                      §


              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY
                       PURSUANT TO RULE 11 (c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty under the provisions of

Rule 11(c)(1)(C) to Count 1 of an information charging defendant with a violation of 21 U.S.C. '

841, Possession with the Intent to Distribute Anabolic Steroids. Having conducted a proceeding

in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that

the Court accept the defendant=s guilty plea, reserving to the District Judge the option of rejecting

the Plea Agreement if, after review of the presentence report, the agreed sentence is determined

not to be the appropriate disposition of the case. The parties waived their right to file objections

to the Findings of Fact and Recommendation. The Court is of the opinion that the Findings of

Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on November 17, 2020 are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 1 of an information in the above-numbered cause, reserving to the

District Judge the option of rejecting the Plea Agreement if, after review of the presentence report,
Case 2:20-cr-00008-JRG-RSP Document 21 Filed 12/08/20 Page 2 of 2 PageID #: 77




the agreed sentence is determined not to be the appropriate disposition of the case.

        So ORDERED and SIGNED this 8th day of December, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
